Pfeifer, J.,
dissenting.
{¶ 49} The oil booms keep coming in Ohio. With booms come creative and desperate methods of staking a claim. In the 1890s, Ohio became the site of some of the world’s first offshore drilling, as oil derricks were constructed in the middle of Grand Lake St. Mary’s. Oeters & Gulick, Images of America: Miami and Erie Canal 79 (2014). It’s said that during the boom in the villages of Bremen and New Straitsville in the early 1900s, “[w]ells were often so close together that a person could jump from one derrick floor to another.” Spencer, A Journey Through Two Early Ohio Oil Booms: The Northwest Ohio and the Bremen-New Straitsville Booms, Oil-Industry History (Dec. 2008), abstracted at http://www.petroleumhistory.Org/journal/vol_9.html# spencer. In the 1960s in Morrow County, “wells [could] be seen in farm fields and backyards, around cemeteries and even on home-plate of what was a schoolyard baseball diamond in the village of Edison.” Oil Wells Bloom in Morrow County, 1 in Every I Good, Sandusky Register (Feb. 3,1964) 5.
{¶ 50} It appears that the General Assembly has attempted to bring order to Ohio’s historically scattershot way of dealing with oil booms. I would find that R.C. 1509.02 leaves room for municipalities to employ zoning regulations that do not conflict with the statute. By leaving some space for local control, the General Assembly has recognized that a “big picture” approach with local input is the best *285way to encourage the responsible and sustainable development of Ohio’s natural resources.
{¶ 51} Accordingly, I join Justice Lanzinger’s dissent.